Citation Nr: 0207372	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for residuals of a gunshot 
wound to the right and left arms and chest, initially 
assigned a 10 percent evaluation, effective from July 1997.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1940 to August 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that granted service 
connection for residuals of a gunshot wound to the right and 
left arms and chest, and assigned a 10 percent evaluation for 
those residuals, effective from July 1997.  In July 2000, the 
Board remanded the case to the RO for additional development.


FINDING OF FACT

The residuals of a gunshot wound to the right and left arms 
and chest have been manifested primarily by an asymptomatic 
scar in the left biceps area and probably asymptomatic scars 
in the right and left thorax area since July 1997; pleural 
cavity injury or muscle damage to muscle groups V, VI or XXI 
is not found at any time from July 1997.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right and left arms and 
chest, muscle groups V, VI, and XXI, at any time from July 
1997 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.56, 4.73, Codes 5305, 5306, 5321, 
4.118, Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for the residuals 
of a gunshot wound to the right and left arms and chest, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of a gunshot 
wound to the right and left arms and chest.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

The veteran had active service from October 1940 to August 
1945.  Service documents show that he was awarded the Bronze 
Star Medal for meritorious achievement in ground combat 
against the enemy during World War II in the Asiatic Pacific 
Theater of Operations.

Service medical records are not available.  The National 
Personnel Records Center has notified the RO that the 
veteran's service medical and personnel records were likely 
destroyed in a fire at the Center.  A Surgeon General's 
report shows that the veteran was seen at a station hospital 
in April 1945 for a wound in the thoracic wall area with no 
nerve or artery involvement.  It was noted that the wound was 
debrided without closure and that the veteran was 
hospitalized for 28 days.

VA medical records show that the veteran was treated and 
evaluated for various conditions from the mid 1990's until 
2001.  The more salient medical reports related to the claim 
being considered in this appeal are discussed below.

The veteran underwent a VA medical examination in August 
1998.  It was noted that he was right-handed.  He gave a 
history of a gunshot wound in service that went through his 
left arm into his thorax and out through his right arm.  He 
reported no orthopedic or chest injuries related to the 
wound.  He reported no problems from the wound, but noted 
that he had occasional weakness of grip with the left hand.  
There was an approximately one centimeter horizontally 
oriented scar on the left arm.  There was no obvious exit 
wound.  There were also scars on the left and right thorax, 
both approximately one to 1.5 centimeters in size.  The scars 
were not tender and not raised.  He reported no orthopedic 
problems related to the wound.  He reported no neurological 
deficits related to the wound.  The impression was status 
post gunshot wound to the left and right arm with penetration 
of the thorax wall by history with no residual orthopedic 
injury.

The veteran underwent a VA muscle examination in April 2001.  
He gave a history of a probable .30 caliber wound in combat 
in service.  He reported a through and through gunshot wound 
from his left triceps area to left biceps, to chest, to right 
biceps and right triceps.  He reported that the wound was 
debrided without closure and healed completely.  He reported 
no treatment since the initial injury.  He complained of 
increasing weakness of the left arm.  He had full range of 
motion of the shoulders and elbows.  His arms were 
symmetrical and the muscles appeared equally developed.  
There was 5/5 muscle strength in both arms with good grip; 
right equaling the left.  There was no residual entrance scar 
of the right arm.  There was no residual muscle atrophy or 
involvement.  There was a tiny 1/2 inch scar in the left biceps 
area, almost invisible, that was the same color as 
surrounding skin with no adhesion, tenderness or dysfunction 
related to the scar.  His right biceps area revealed no scar 
and the chest area appeared to have no scar.  There were no 
apparent muscle groups damaged; no tendon, bone, joint, or 
nerve damage; and no loss of any kind of function.  The 
assessment was status post gunshot wound without increased 
dysfunction over and above the normal aging process.

A VA medical report shows that X-rays of the left shoulder 
were taken in April 2001.  The impression was moderate 
degenerative change of the left acromioclavicular joint.  The 
left shoulder was otherwise negative.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

With regard to the claim for an increased evaluation for the 
muscle injury to the right and left upper extremities, 
including the biceps, the evidence shows that the veteran is 
right handed.  A noncompensable evaluation is warranted for 
slight injury to Muscle Group V (flexor muscles of the elbow) 
of either the major or minor upper extremity.  A 10 percent 
evaluation is warranted for moderate injury of either 
extremity.  A 20 percent evaluation requires moderately 
severe injury of the minor upper extremity.  A 30 percent 
evaluation requires moderately severe injury of the major 
upper extremity or severe injury of the minor upper 
extremity.  A 40 percent rating requires severe injury of the 
major upper extremity.  38 C.F.R. § 4.124a, Code 5305.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VI (extensor muscles of the elbow, including 
triceps) of either the major or minor upper extremity.  A 
10 percent evaluation requires moderate injury.  A 20 percent 
evaluation is warranted for moderately severe injury of the 
minor upper extremity and a 30 percent evaluation is 
warranted for moderately severe injury of the major upper 
extremity.  A 30 percent evaluation is warranted for severe 
injury of the minor upper extremity and a 40 percent 
evaluation is warranted for severe injury of the major upper 
extremity.  38 C.F.R. § 4.73, Code 5306.

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XXI (muscles of respiration).  A 20 percent 
rating requires moderately severe or severe injury.  
38 C.F.R. § 4.73, Code 5321.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The evidence indicates that the veteran engaged in combat 
with the enemy during service and he reports sustaining a 
gunshot wound to the right and left upper arms, and chest.  
His statements are somewhat corroborated by the Surgeon 
General's report that show he sustained a penetrating wound 
to the thoracic wall area and are accepted as proof of the 
incurrence of those wounds.  38 U.S.C.A. § 1154(b) (West 
2001).  The evidence does not show that the gunshot wound to 
the chest affected the lungs and the veteran's respiratory 
system.  Under the circumstances, a rating for the residuals 
of a gunshot wound of the chest under the diagnostic codes of 
38 C.F.R. § 4.97 (General Rating Formula for Restrictive Lung 
Disease, Note (3), gunshot wounds of the pleural cavity) are 
not for application in this case.

The veteran underwent VA medical examinations in 1999 and 
2001 that do not show any damage to Muscle Group V, VI or 
XXI.  The report of his VA medical examination in 1999 
indicates the presence of asymptomatic scars of the left arm 
and left and right thorax area, and the report of his VA 
medical examination in 2001 indicates the presence of an 
asymptomatic scar of the left upper arm.  No other 
abnormalities related to the gunshot wound in service are 
demonstrated by the record.

The veteran complains of a hand grip that is weaker on the 
left than the right, but his hand grip was good at the time 
of the VA examination in 2001 and the left hand grip equaled 
the right.  VA X-rays of the veteran's left shoulder in April 
2001 revealed the presence of moderate degenerative changes, 
but those degenerative changes have not been related to the 
service connected residuals of a gunshot wound and may not be 
considered in the evaluation of the service-connected 
disability.  38 C.F.R. § 4.14 (2001).

After consideration of all the evidence, the Board finds that 
the evidence reveals residuals of a gunshot wound to the 
right and left arms and chest that have been manifested 
primarily by an asymptomatic scar in the left biceps area and 
probably asymptomatic scars of the right and left thorax area 
since July 1997; muscle injuries to muscle groups V, VI or 
XXI are not found at any time from July 1997 in order to 
support the assignment of a higher rating or a "staged 
rating" for those residuals under the above-noted diagnostic 
codes at any time from July 1997.  Fenderson, 12 Vet. App. 
119.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence does not show that the veteran 
has limitation of motion or painful motion of a joint of 
either upper extremity attributable to the gunshot wound.  It 
appears that the asymptomatic scar or scars are the most 
prominent feature of the residuals of a gunshot wound to the 
right and left upper arms, and chest, and those residuals are 
best evaluated as 10 percent disabling under Diagnostic Code 
5321 based on history of a through and through wound in the 
chest area and consideration of the provisions of 38 C.F.R. 
§ 4.56.

The preponderance of the evidence is against the claim for a 
higher rating for residuals of a gunshot wound to the right 
and left arms, and chest, at any time from July 1997, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A higher rating for residuals of a gunshot wound to the right 
and left arms, and chest, at any time from July 1997 is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

